FLOYD R. GIBSON, Senior Circuit Judge,
dissenting.
I respectfully dissent.
The record in this case does not support the Board’s entry of a bargaining order, and therefore I would deny enforcement of that portion of the Board’s order.
My difficulty with the majority’s decision is twofold. First, their total concern appears to be only with those employees who want to join a union. Under section 7, 29 U.S.C. § 157 (1976), employees who do not want to join a union are supposed to have equal rights. Here, the rights of those who do not desire to unionize or are undecided are ignored. Second, the bargaining order in a routine case such as this ignores the general purpose of the Act to provide employees free choice in a democratic forum to express their sentiments for or against unionization, rather than to subject them to the heavy-handed fiat of a government agency.
The Board’s ultimate responsibility in this case is to protect the right of the employees freely to determine whether they desire to designate a union as their exclusive representative in bargaining with their employer. The Board’s bargaining order remedy does not comport with the proper exercise of this duty. The Board has fallen into the trap of using an easy, mechanical application of general rules in a manner that impairs the free choice of the employees. The Supreme Court explicitly cautioned against this approach in N.L.R.B. v. Gissel Packing Co., 395 U.S. 575, 607-09, 89 S.Ct. 1918, 1936-37, 23 L.Ed.2d 547 (1969).
In Gissel the Court recognized that “under the Board’s remedial power there is still a third category of minor or less extensive unfair labor practices, which, because of their minimal impact on the election machinery, will not sustain a bargaining order.” 395 U.S. at 615, 89 S.Ct. at 1940. The only justification for entering a bargaining order is that a count of the authorization cards collected prior to the commission of the unfair labor practices would be a “more reliable test of the employees’ desires” than would the results of a rerun election. See Gissel, supra, 395 U.S. at 616, 89 S.Ct. at 1941. With the third category of unfair labor practices, a bargaining order is not necessary to remedy past election damage in the sense of restoring the status quo before the commission of the unfair labor practices, or necessary to deter future misconduct.
The record in the case at bar indicates that the unfair labor practices found by the Board fall squarely within this third category. The predicate findings for the Board’s imposition of its order are barely supported by the evidence. Only with due deference to agency expertise can we construe the record to support the Board’s conclusion that the employers committed unfair labor practices. This evidence is insufficient to warrant imposition of an order to bargain.
*900The Board’s determination that before the election the Union enjoyed the support of a majority of employees rests upon a tenuous foundation. Only one signed card tipped the scales in favor of a majority status, while five employees claimed that union representatives had misrepresented to them the effect of signing the cards. Even the majority acknowledges that several of the cards had been signed long before the election petition was filed. Ante at 894 n.3. These cards are of questionable validity in determining majority status, especially in view of the company reorganization which took place in the interim and which the Union considered of sufficient significance to justify withdrawing its initial election petition and refiling it in January after the reorganization.
The statements found by the Board to constitute threats to employees that they would lose their right to deal directly with management if the Union won an election; most of the activities creating the impression of surveillance of union activity; and most of the conduct underlying the finding that an employee was refused a transfer because of his union activity were made or performed by employee Krieg. Although the Board found that Krieg could be considered an agent of the employer, substantial evidence also was presented that would support a finding that he was not a supervisor. Furthermore, the evidence indicates that the employer was not aware of his activities or remarks and did not approve or acquiesce in them.
The Board’s finding that Tipton promised employees a new pay policy shortly before the election, and implemented the new policy immediately after the Union lost the election, while election objections were pending, in order to reward employees for voting against the Union and to influence votes in any rerun election, is similarly supported only by evidence which is equally susceptible of a contrary characterization. In response to a question about the possibility of increasing the monthly draw of salespersons, the employer simply correctly observed that it could not discuss any changes in employee conditions in view of the pending election, but added that a computerized study had indicated that an increase would not adversely affect profitability. An increase in the draw was announced the same day the Union filed with the Board its objections to the election. The record does not indicate whether the announcement was made before or after the filing.
Although the Board exercises a wide latitude of discretion in determining an appropriate remedy, the statutory election process and certification procedures, 29 U.S.C. § 159(c) (1976), with their acknowledged superiority as the preferred route to designating an exclusive bargaining representative, Gissel, supra, 395 U.S. at 602-03, 89 S.Ct. at 1934, cannot be lightly cast aside by the use of a mechanistic approach which undermines employee free choice. A finding that an employer has committed unfair labor practices after a union has procured authorization cards from a majority of employees is not sufficient by itself to warrant imposition of a bargaining order. Gissel, supra, 395 U.S. at 615, 89 S.Ct. at 1940. While it may be proper to accept the Board’s determination that unfair labor practices have been committed, even though this conclusion rests upon tenuous evidence, when the result would be to insure employee free choice by setting aside the results of a questionable election in favor of the conduct of a new election under conditions more closely approximating laboratory fairness, accepting that determination as the basis for a bargaining order perverts the duty of the Board and this court to protect employee free choice.
Imposition of a bargaining order in the context of this case would severely impair the section 7 rights of employees, 29 U.S.C. § 157 (1976). The employee sentiment expressed through the authorization cards does not indicate a clear endorsement of the Union as a bargaining agent for the employees. The unfair labor practices found to have been committed fall into the third category of minor and less extensive practices which have a minimal impact on the election machinery. The use of traditional remedies, including the conduct of a fair *901rerun election, would thus be the superior method for determining the employees’ desires in this case.
I would therefore deny enforcement of the bargaining order.